Citation Nr: 1706930	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for ulnar nerve of the right upper extremity for the period prior to August 25, 2009.  The right upper extremity is assigned a noncompensable evaluation from February 9, 1989, a 10 percent evaluation from October 21, 1995 and a 30 percent evaluation from August 25, 2009.

2.  Entitlement to a higher combined service-connected percentage for the entire period on appeal.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from February 1964 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2014, December 2014, and February 2015, the Veteran withdrew his request for a hearing before the Board.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in December 2015, it was remanded for further development.  It is now before the Board for further appellate action.  The Board finds that there was substantial compliance with the instructions in the Board's remand.  Stegall v. West, 11 Vet.App.268, 271 (1998)

Right upper extremity

The only issue the Veteran desires to be resolved is the issue of effective date of 30 percent for the right upper extremity as of February 9, 1989.  See May 2016 Veteran's statement.  Therefore, the issue before the Board has been recharacterized above to reflect the Veteran's request.

A total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Given that the disposition in this decision is a complete grant of the benefit sought, the issue of TDIU is not before the Board.  Furthermore, the RO granted the Veteran TDIU effective April 23, 2007.  

Clear and unmistakable error (CUE) in a Board decision

In the December 2015 remand, the Board noted that there appeared to be a pending Motion for CUE in a Board decision.  In the introduction to the December 2015 remand, the Board provided notice of laws and regulations pertinent to a Motion for CUE in a Board decision.  The Board sent a copy of this Board remand to the Veteran in December 2015.  He received it and responded to it the same month.  Although the Veteran received notice of what requirements must be met to file a proper Motion for CUE in a Board decision, the Veteran did not do so.  In a December 2015 statement, the Veteran explained that he was unaware of the consequences of the impact of the Motion for CUE on his case other than possible impact upon case precedent.  He noted that he had no vested interests in pursuing the CUE issues unless the Board opined that it adds to his claim status or benefits or significantly influences case precedent law or benefited future veteran claimants.  

The Board has thoroughly reviewed the entire claims file and finds that there is no Motion for CUE in a Board a decision.  The Board acknowledges that the Court explained in a June 1992 Memorandum Decision that since the Veteran had raised the question of entitlement to retroactive benefits to 1986, that numerous prior VBA decision involved in this case may present the question of whether clear and unmistakable error (CUE), under C.F.R. § 3.105(a) (1991), was committed in a prior decision (italic added).  After reviewing the Veteran's statements prior to this Court Memorandum Opinion, it does not appear that the Veteran has filed a Motion for CUE.  The record shows that the Veteran's May 1989 statement quoted a report by Dr. K.L. which noted that sustained progressive loss of the right upper extremity was indicated in the December 1986 evaluation.  Even with the most liberal read of this statement, the Veteran is not alleging CUE but instead quoting a physician's report.   

During the November 1989 RO hearing, the Veteran appears to allege error in a Board decision.  The Veteran alleges that the Board did not mention the December 1986 follow-up report by Dr. K.L.  Despite this, a Motion for CUE must be in writing and signed by the moving party or the party's representative and cannot be alleged during a hearing.  For these reasons, the Board finds no motion for CUE in a Board decision.

The issue of entitlement to a higher combined service-connected percentage for the entire period on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's ulnar neuropathy of the right upper extremity was manifested by symptoms approximating moderate partial paralysis from February 9, 1989 to August 24, 2009 due to decreased and diminished sensation of the right hand and fingers and muscle cramping of the hand.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for ulnar neuropathy of the right upper extremity have been met for the period from February 9, 1989 to August 24, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated June 2001.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pertinent laws and regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Evidence 

In a May 1975 examination, the examiner noted that the Veteran could pinch a piece of paper tightly between the thumb and forefinger of either hand, and it cannot be pulled away.   

In a December 1985 (or 1986) examination, the Veteran reported that he had dull, aching, cramping pains in the right elbow with stiffness and ulnar dysesthesias as well as loss of sweating (sensation) in the third, fourth and fifth fingers on the right in the ulnar distribution.  (this examination report is dated in 1985 and 1986).  He had muscle cramping with light activities and must move right arm and hand to relieve cramping and stiffness and cannot maintain a prolonged position.  He finds that his thumb is quite weak and cannot perform pinching, grasping or holding activities with it as previously.  Upon examination, deep tendon reflexes remain 2+ at the biceps, triceps and brachioradialis.  Sensation is diminished to pinprick and two point discrimination especially in the distal ulnar distribution bilaterally, more severe in the left than the right.  There was loss of normal sweating response bilaterally in the distal ulnar nerve distribution.  Light touch sensation appears to be intact.  The Veteran did not have loss of range of motion currently in the right arm but was developing ulnar nerve dysfunction definitely interfering with sensation and strength relative to the right upper extremity.  The examiner opined that his right ulnar nerve dysfunction impaired his right upper extremity approximately 20 percent, giving him a separate whole arm impairment of 12 percent for the right upper extremity separate injury.  The examiner opined that his problems would inevitably lead to a larger permanent impairment. 

In an October 1986, the Veteran received an independent medical examination.  The examiner noted that the Veteran reported symptomatology of his right arm and right elbow similar to the left symptoms.  Upon examination, the right elbow was normal except for minimal tenderness over the lateral epicondyle area.  The examiner diagnosed him with lateral epicondylitis of the right elbow, overuse type syndrome.  He had no limitation in activity of the right arm or right elbow.  The examiner noted that the Veteran was capable of heavy manual gainful employment as a letter carrier, supervisory or craft with sorting and delivery.  He also noted that the Veteran's right elbow had no ulnar nerve dysesthesia nor ulnar nerve hyper nor hypaesthesia of the right upper extremity.

In July 1986, the Veteran received a VA examination for his left elbow.  During the examination, the examiner noted that the Veteran had 5/5 strength in the upper right extremity.

A September 1986 private examination noted that the Veteran reported that the Veteran has an aching sensation in the lateral three fingers.  The examiner reported that he found nothing on examination of the right elbow.

A July 1986 private treatment record notes that the Veteran grasp with the right hand is 100 pounds on muscle testing.

A December 1986 treatment record noted numbness, tingling and pain in right forearm and sore right elbow.  He has occasional tingling in right ring and long fingers.  Upon examination, sensation was normal, extension and flexion was 5/5.  He was diagnosed with possible ulnar compression on the right.  
In a January 1987 statement, the Veteran contended that the right elbow impairment was the consequence of the overuse of the right elbow to compensate for weakness, pain and reduced range of motion of the left upper extremity

A February 1987 treatment record noted that the Veteran pain in right elbow and mild decreased of feeling of the middle, ring and short fingers of the right hand.  The examiner noted that it was probable tennis elbow extension tendonitis.  

In February 1987, the Veteran has symptoms of right ulnar nerve compression.  The Veteran reported numbness, pain radiating from elbow distally and occasional locking spams in the right elbow.  The medical provider noted tenderness to palpation of the right elbow, proximal cervical tingling and ulnar nerve.  No numbness was noted in the three findings of the right hand.

A March 1987 VA examination noted that the symptoms of the right arm were occasional locking of the wrist in flexed position, occasional numbness.  The Veteran had transposition of the ulnar nerve one year earlier with no improvement.  Sensation was intact to pin prick in his upper extremities.  

An October 1987 statement by the Veteran's friend and coworker noted that she saw the Veteran have muscle spasm in his right hand.

An October 1987 statement by the Veteran's sister noted that his hand would cramp, and he would drop his fork.  

In an October 1987 Physical Therapy Evaluation, the Veteran reported an aching at the right lateral epcondyle which extended distally to the 3rd, 4th and 5th fingers.  The Veteran reported aching in the ulnar portion of the forearm.  With resisted pronation of the forearm, the Veteran reported aching of the right thumb.  With resisted writ flexion, there was aching in the 3rd, 4th and little fingers and a burning sensation in the distal to the lateral epicondyle of the right elbow.  With resisted ulnar deviation, the Veteran reported symptoms in the ring and little fingers and reported symptoms from the wrist to the lateral epicondyle of the right elbow.  The Veteran reported that if he holds the right elbow in a position of flexion, that numbness occurs along the extensor surface of the right arm.

The Veteran was afforded a VA examination in October 1988.  The right elbow had full range of motion.  The ulnar nerve was not tender in the groove and percussion caused no pain.  There was hyperesthesia over the ulnar distribution in both hands.  The radiologist report showed a normal right elbow.  The neurology examination showed normal grip and coordination of the right hand.

A December 1987 treatment record notes that the Veteran had right hand spasms.  Another December 1987 treatment record notes that hand spasms had almost completely stopped.  

In September 1988, the Veteran reported that he now had numbness in his 4th and 5th fingers of the right hand.  There was decrease pinprick in the right hand, grip strength and coordination were within normal limits.

In February 1989 letter, Dr. L. noted that the Veteran had right upper extremity problems that stem from overuse because of an inadequate left upper extremity.  He had hand cramping, numbness and prolonged position holding, loss of sensation, dysesthesias and pain in the ulnar aspect, loss of fine motor coordination and sensation.  Flexion of the right elbow is to 130 degrees and 80 degrees of pronation and supination bilaterally.  Grip strength had decreased to 80 pounds on the right.  Pinch was decreased to 18 pounds on the right.

In an October 1989 treatment record, the Veteran had focal dystonia that was involving the right hand.  

The Veteran was afforded a VA examination in February 1993.  The Veteran reported ulnar neuropathy of the right upper extremity with intermittent numbness, again over the ulnar 2 1/2 fingers like the left.  He also noted cramping of the right forearm and hand.  Upon examination, the right shoulder revealed a normal range of motion, however the acromioclavicular joint was quite prominent.  There was some crepitation in the joint on motion and tenderness when the joint on motion and tenderness when the joint was manipulated, which may account for the spasm in the trapezius in part.  A click under the scapula and the left capula also winged mildly on motion indicating some neuropathy of the long thoracic nerve which went to the serratus anterior muscle, which normally keeps the scapula against the thoracic wall.  The right elbow had a normal range of motion; flexion was to 145 degrees.  There was no crepitation in the right elbow or wrist but the ulnar nerve was tender in the groove and percussion on the nerve caused a Tinel's sign over the ulnar distribution of the right hand.  The examiner diagnosed the Veteran with right ulnar neuropathy with some intermittent numbness of the ulnar distribution of the right hand.  The right wrist and elbow x-ray study was normal.

In May 1993, a VA examination noted that there was no numbness of the ulnar distribution of the right hand today. Although no ulnar loss of sensation of the right hand, the right ulnar nerve was more tender in the groove than on the left.  Right elbow range of motion was to 145 degrees.  He was diagnosed with right ulnar neuropathy with tenderness of the nerve in the groove and with some intermittent numbness over the ulnar distribution of the right hand.  The examiner opined that the accident in service caused damaged to his neck that resulted in some degenerative joint disease of the left acromioclavicular joint and the lower cervical spine and that there is a causal relationship between the degenerative joint disease of the cervical spine and the bilateral ulnar neuropathy.  

In November 1994, Dr. B. noted that the Veteran injured his right elbow in September 1986 due to repetitive use.  It caused dull, aching, cramping pain in the right elbow with stiffness and numbness in the 3rd, 4th, and 5th fingers of that hand.  The Veteran also noted increasing muscles cramping with light activities such as talking on the phone or carrying a six-pack of soda.  The Veteran also noted that his thumb was quite weak.  The physician noted that the Veteran had a history of epicondylitis of the right elbow due to overuse.  The overuse was a consequence of his postal service job and the fact that his left arm was not working properly.  The Veteran noted cramping of the right thumb and hand.  Upon examination, range of motion of both shoulders was adequate.  He had good strength in both shoulders including flexion and abduction as well as internal and external rotation.  Examination of both elbows revealed tender medial and lateral epicondyles bilaterally.  Grip strength is reasonably functional, however quite weak over the left compared to the right.  He generates 45 pounds on the left compared to 90 pounds on the right, tested with jamar dynamometer in the second position.  He has some loss of sensation in the ulnar distribution of both hands, especially in the ulnar palm and little and ring fingers bilaterally, but worse on the left.  The physician noted that Veteran had tenderness both at the medial and lateral epicondyles and reduced sensation in the ulnar nerve distribution consistent with an ulnar nerve neuropraxia.  The physician also noted that the right arm disability was a result of the left elbow problem due to overuse syndrome.  The physician opined that if he did not have the left elbow condition, he doubted that the right upper extremity condition would be a problem.
 
In March 1995, Dr. F. noted that the Veteran was right-handed.  The Veteran reported that he had episodic spasms in both hands.  The cramping usually occurred after frequent bending of his elbows.  He reported that it could be every hour if he was doing yard work but generally he had hand cramping twice a week.  He reported constant pain in both elbows.  The examiner found mild decreased pin prick sensation over an ulnar nerve distribution in the right hand and decreased pin prick over all fingers of the left hand, more so than on the right.  Muscle strength reflexes were hypoactive 1+ symmetrical throughout.  The Veteran had significant tenderness over the elbow region to palpation, left greater than right.  The physician concluded that the Veteran had mild bilateral ulnar sensory neuropathy, left greater than right, of long status duration.

The Veteran was afforded a VA peripheral nerves examination in April 1995.  The Veteran reported that he has had spasm in both hands since the late 1980's.  The Veteran also reported episodes of flexion of the metacarpophalangeal joint (MCP) joints with extension of the proximal interphalangeal joint (PIP) and distal interphalangeal joints (DIP), with hyperflexion of the wrist and pronation of the forearm.  These episodes were provoked by repetitive movements and use of the hands such as yard work.  The examination concluded that the Veteran had dystonia of both upper extremities secondary to ulnar nerve trauma, in spite of the fact that the dystonia involves more than just ulnar innervated muscles.  The physician also noted that the dystonia was secondary to his peripheral nerve injury but there is no way to conclusively determine the origin.

In February 1997, the Veteran was afforded a VA peripheral nerve examination.  The Veteran hand cramping and numbness in the 3rd, 4th, and 5th digits of his right hand.  He also reported episodic spasms occurring in his hands two to three times per day that would increase when he was doing more activity.  Upon examination, his motor strength is 5 out of 5 and equal bilaterally in both upper and lower extremities and is noted to be symmetrical.  His hand grips are fair for force.  He has some decreased interossi movement of the fingers bilaterally without any evidence of atrophy of the hand muscles.  There was decreased light touch and cold sensation to both hands in the ulnar distribution, specifically involving half of the third finger, the fourth and fifth digits.

In February 1997, the Veteran was also afforded a VA examination for joints.  The Veteran reported pain in the right shoulder and right elbow due to overuse.  Abduction of the right shoulder is 160 degrees, flexion was to 155 degrees.  External rotation is 90 degrees, internal rotation is 70 degrees, with considerable pain on internal rotation as well as discomfort on flexion and abduction noted.  There was tenderness over the anterior aspect of the right shoulder, particularly over the subacromial bursa area.  There is also tenderness noted posteriorly, but no deformity.  There was normal range of motion of the right elbow joint but tenderness over the lateral epicondyle consistent with diagnosis of chronic epicondylitis.  Both arms measured 31 centimeters in circumference.  The right forearm measured 30 centimeters and the left measures 28 centimeters in circumference.  The examiner noted x-ray studies had been requested.  The examiner diagnosed the Veteran with chronic epicondylitis of the right elbow, and chronic subacromial bursitis, right shoulder with degenerative joint disease.

In a May 2000 QTC examination, the Veteran reported that he has some deterioration of strength with intermittent paresthesias over the ulnar and palmar aspects of the hand.  (Which hand was not specified)  He also reported right elbow pain.  Peripheral pulses were full and symmetrical in the upper extremities.  The Veteran could tie a shoelace, fasten buttons, grasp, pull, twist with mild difficulty on repeated and prolonged hand movements.  The Veteran could pick up a piece of paper and tear it without difficulty.  Strength was 5/5 on the right.  There was no flexor contraction of the ring and little fingers or loss of extension of the ring and little fingers.  There was no weakness on flexion of the wrist.  Range of motion of the hands and wrists is normal bilaterally.  There was diminished sensation to soft touch over the distribution of the ulnar nerve, distal to the wrist on the left and on the right.  The examiner diagnosed the Veteran with right and left ulnar neuropathy.  The Veteran also had paresthesias and subjective complaints of weakness.  The examination revealed quite minor weakness in the right abductor digiti minim muscle and decreased sensation on the ulnar nerve distribution.  The examiner noted that the Veteran could frequently but not continuously push and pull with the right arm.  The examiner opined that he would have slight difficulty using certain types of tools.  He could perform frequent but not continuous simple gripping movements.  He was able to perform distal fine coordinated movements with the right fingers.  The Veteran's ability to lift and carry was minimally affected by his ulnar neuropathy.  He can intermittently lift and carry over 50 pounds.  The examiner noted that he could have possible limitations from an orthopedic standpoint but this was not going to be addressed in this examination.  

In June 2000 fee-based examination, the examiner noted that the Veteran had a history of lateral epicondylitis (tennis elbow) on the right.  The Veteran reported increased discomfort in the right elbow in the last year.  He wore a tennis elbow strap.  In the last year the Veteran reported discomfort in the right shoulder.  Upon examination, he had some tenderness about the superior angle of the scapula on the right and tenderness in the biceps tendon on the right.  The right shoulder had full range of motion, but the Veteran had some mild discomfort in the extreme ranges.  The right elbow demonstrated a full range of motion with discreet tenderness over the lateral epicondyle, extensor tendon and underlying radial head.  The remainder of the examination of the right upper extremity is normal.  Range of motion of bilateral fingers are normal.  In summary, the examiner noted that range of motion of the right shoulder was affected by pain at extreme range of motion degrees.  Bilaterally, there was no fatigue, weakness, incoordination, incoordination or lack of endurance.  Muscle strength was 5/5 throughout.  There was no evidence of instability at any of the joints in the upper extremities.  Right upper extremity Phalen's, Tinel's, shoulder impingement and tendinitis tests were all negative.  X-ray reports of right shoulder were normal and right elbow x-ray reports were also normal.  There was no evidence of degenerative changes in the right elbow.  In pertinent part, the examiner diagnosed the Veteran with lateral epicondylitis (tennis elbow) on the right, bicipital tendinitis of the right shoulder with ulnar neuropathy.  The examiner explained that soft tissue tendinitis in the right shoulder and elbow is appropriate.  The examiner noted that the Veteran had ulnar neuropathy on the right shoulder and therefore the Veteran had a diagnosis of dystonia on the right shoulder, but the examiner concluded that this was no orthopedic diagnosis, and his symptoms should be addressed by a neurologist.

A September 2006 private treatment record noted that the Veteran did not have symptoms in the right upper extremity.

In December 2006, the Veteran was afforded a VA examination.  The Veteran reported pain in right elbow daily.  He also reported that his right ulnar neuropathy caused his thumb and first three fingers on right hand to tingle and sometimes go numb.  Examination of the right shoulder showed flexion to 180, extension to 60, and abduction to 180.  There was no impingement or deltoid atrophy.  Muscle strength was 5/5.  No pain was noted during range of motion and no additional limitation after repetitive range of motion testing.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine, cervical radiculopathy affecting the right shoulder, and right ulnar neuropathy.  

In a January 2007 VA outpatient treatment, sensory examination revealed essentially intact to pin and touch in both hands.  Deep tendon reflexes were trace to 1+.  The physician diagnosed the Veteran with left C6-7 radiculopathy secondary to foraminal stenosis.  The Veteran underwent left C5-5 and C5-7 medial facetectomy and foraminotomy and left C6 hemilaminectomy.

A January 2007 VA outpatient treatment notes cervical radiculopathy affecting the right shoulder.  Right ulnar neuropathy limited the Veteran from holding a phone or engaging in prolonged typing or other computer related work.  

In a June 2009 private treatment record, the Veteran reported right shoulder pain after shoveling snow.  He was diagnosed with right shoulder sprain and possible rotator cuff tear and referred for physical therapy.

In December 2009, the Veteran was afforded a VA examination which included an evaluation for joints.  The report noted that the Veteran reported in September 2009 that his right shoulder had worsened in the last year.  He also reported tingling, numbness in the forarms to last 2 digits and middle fingers occurring intermittently and also affecting middle of 3rd digits.  The Veteran also reported spasms of the hands and frequently dropping items and difficulty with fine dexterity like buttoning a shirt.  Upon examination, the Veteran had decreased sensation in the upper medial arm.  The examiner noted that the Veteran had subjective neuropathy without objective evidence, but the examiner did note nerve dysfunction, paralysis, neuritis, and neuralgia.  The examiner noted that it had a significant effect on his occupation due to decreased manual dexterity, problems lifting and carrying, decreased strength of upper extremity and pain.  The examination report also noted that the Veteran had contractures lasting 45 second with spasms.  The report noted decreased sensation for light touch of the upper right medial arm.

A February 2010 MRI report of the right shoulder included marked degenerative change of the AC joint and fluid with subdeltoid bursa suggestive of bursitis.

Analysis

In a May 2016 statement, the Veteran stated that the only benefit he wanted to obtain was a retroactive, effective date of February 9, 1989 for a 30 percent evaluation for service connection for the right upper extremity.  As the issue of the right upper extremity has been appealed continuously, the period of time since February 9, 1989 is before the Board.  The Veteran received a 30 percent evaluation for his right upper extremity in August 25, 2009.  

Upon careful review of the record, the Board concludes that a 30 percent evaluation is warranted for the Veteran's ulnar neuropathy of the right upper extremity for the period from February 9, 1989 to August 24, 2009.   
 
The Veteran's right upper extremity was previously evaluated under Diagnostic Codes 5201 and 8516.  38 C.F.R. § 4.71a, Diagnostic Code 5215; 38 C.F.R. §4.124a, Diagnostic Code 8516.  Diagnostic Code 5201 evaluates limitation of motion of the arm.  When limitation of motion is at the shoulder level, a 20 percent evaluation assigned for the dominant arm.  When limitation of motion is midway between the side and shoulder level, a 30 percent evaluation is assigned for the dominant arm.  When there is limitation of the arm to 25 degrees from the side, a 40 percent evaluation is assigned for the dominant arm.  

Diagnostic Code 8516 evaluates the ulnar nerve.  When there is mild paralysis of the ulnar nerve, a 10 percent evaluation is assigned.  When there is moderate paralysis of the ulnar nerve, a 30 percent evaluation is assigned, when there is severe paralysis of the ulnar nerve, 40 percent evaluation is assigned.  60 percent is assigned for the dominant side when there is complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.  

The evidence for the period from February 9, 1989 to August 24, 2009 shows that a 30 percent more accurately considers the symptomatology of the ulnar nerve of the right upper extremity.  Throughout the appeal period, the evidence has shown objective findings of decreased or diminished sensation to his right hand and fingers which would be considered a mild impairment under Diagnostic Code 8516.  However, the evidence also shows that the Veteran has consistently reported muscle cramping in his hand.  He has submitted lay statements of friends and family who have witnessed his hand cramps.  Muscle cramping due to ulnar nerve impairment is not specifically noted under Diagnostic Code 8516.   By analogy, the Board finds that the reported muscle cramps is similar to the "griffin claw deformity" noted under Diagnostic Code 8516 for a 60 percent evaluation.  A 60 percent evaluation is warranted in circumstances where there is complete paralysis and griffin claw deformity.  Here, the evidence shows that the Veteran does not have complete paralysis of the ulnar nerve and that the muscle cramping is intermittent.  In a March 1995 treatment record, Dr. F. notes that the Veteran had episodic spasms in both hands.  The cramping usually occurs after frequent bending of his elbows.  He reported that it could be every hour if he is doing yard work but generally he has hand cramping twice a week.  As the Veteran has decreased or diminished sensation in his right hand and fingers as well as intermittent hand cramps, the Board finds that a 30 percent evaluation for moderate incomplete paralysis of the ulnar nerve more accurately reflects the Veteran's symptomatology for the period on appeal.  A grant of 30 percent for impairment of the ulnar nerve of the right upper extremity satisfies the Veteran's claim in full.  See May 2016 Veteran's statement.  As this is a complete grant of benefits sought, this obviates the need to further analyze whether a higher evaluation would be warranted or whether additional separate evaluations would be warranted for the Veteran's right upper extremity.   Notwithstanding, the Board notes in passing that a 60 percent rating would not be warranted in any event as the Veteran's symptoms have been contemplated by analogy to "griffin claw deformity" under Diagnostic Code 8516, but only with respect to adding another symptom to be considered, and not to afford a 60 percent rating as deficiencies such as complete paralysis and atrophy has not been shown as is required for a 60 percent rating.   

In conclusion, the Board finds that the Veteran's ulnar neuropathy of the right upper extremity warrants a 30 percent evaluation for moderate impairment under Diagnostic Code 8516 for the period from February 9, 1989 to August 24, 2009.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected ulnar neuropathy disability.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  The Veteran's symptoms have been contemplated by analogy to "griffin claw deformity" under Diagnostic Code 8516, but only with respect to adding another symptom to be considered, and not to afford a 60 percent rating as deficiencies such as complete paralysis and atrophy has not been shown.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

The Veteran's service-connected ulnar nerve disability of the right upper extremity is manifested by signs and symptoms such as pain, diminished or decreased sensation and hand cramping, which impairs his ability to do repetitive motions with his arm such as yard work.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

In summary, the schedular criteria for neurological disabilities contemplate a wide variety of manifestations of functional loss.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's ulnar neuropathy disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. In short, the evidence does not support the proposition that the Veteran's service connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).


ORDER

Entitlement to a 30 percent evaluation for ulnar neuropathy of the right upper extremity is granted for the period from February 9, 1989 to August 24, 2009, subject to the regulations controlling the payment of monetary benefits.


REMAND

In the December 2015 remand, the Board stipulated that the RO should furnish a supplemental statement of the case for the issue of the upper right extremity as well as for the issue of a higher combined service-connected percentage for the entire appeal period.  The RO issued a supplemental statement of the case in May 2016 but did not address the issue of a higher combined service-connected percentage for the entire appeal period.  Also, the Veteran's combined service-connected percentage will likely be impacted by the 30 percent evaluation granted for ulnar neuropathy of the right upper extremity in this Board decision.  For these reasons, the issue of a combined service-connected percentage for the entire appeal period is remanded so that a supplemental statement of the case can be issued.

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished with a supplemental statement of the case that addresses the issue of a higher combined service-connected percentage for the entire appeal period.  Thereafter, the Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


